 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 9                                             AT SEATTLE
10
     TAMARA LOHR and RAVIKIRAN SINDOGI,                  Case No. C16-1023 RSM
11   on behalf of themselves and all others similarly
     situated,                                           STIPULATION AND ORDER TO EXTEND
12                                                       CLASS CERTIFICATION DEADLINES TO
                                Plaintiffs,              FACILITATE SETTLEMENT
13                                                       DISCUSSIONS
            v.
14
     NISSAN NORTH AMERICA, INC., and
15   NISSAN MOTOR CO., LTD.,

16                              Defendants.

17

18

19          Plaintiffs Tamara Lohr and Ravikiran Sindogi (“Plaintiffs”) and Defendant Nissan North

20   America, Inc. (“NNA”) (collectively, the “Parties”) enter into this stipulation with reference to the

21   following facts and recitals:

22          WHEREAS, the Parties have worked diligently and amicably to resolve issues regarding the

23   scope of discovery, production of electronically stored information, the terms of the Stipulated

24   Protective Order, and the coordination of this matter with a companion case filed in the Northern

25   District of California, Sherida Johnson et. al. v. Nissan N. Am., Inc., et al., Case No. 3:17-cv-00517

26   (N.D. Cal. Filed Feb. 1, 2017).

27

28
     STIPULATION AND ORDER RE: EXTENSION OF                               SHOOK, HARDY & BACON L.L.P.
     DEADLINES                                                                      701 Fifth Ave., Suite 6800
     CASE NO.: C16-1023 RSM                                                 Seattle, WA 98104, 206.344.6700
 1          WHEREAS, On June 16, 2017, the Court adopted its first scheduling order. (Dkt. 47). Two

 2   extensions of the class certification briefing schedule have been entered in this matter. (See Dkt. 62,

 3   68).

 4          WHEREAS, the Parties have engaged in written discovery, document production, and third-

 5   party discovery. Deposition scheduling also is currently underway. Plaintiffs wish to depose a

 6   corporate representative from NNA’s parent company, NML, which is located overseas and has

 7   never been served in this case or in the Johnson case. The parties in Johnson, however, entered into

 8   a stipulation that permits plaintiffs in that case to serve discovery requests directed to NML on

 9   counsel for NNA, in exchange for extended response time obligations. See Dkt. 67, Exhibit A. The

10   Parties have further agreed that Plaintiffs in Lohr may access and use this NML discovery.

11          WHEREAS, to date, NML has responded to written discovery in Johnson, and the Parties are

12   in the process of scheduling a corporate deposition of NML. However, given the number of

13   depositions to be taken in addition to the corporate deposition of NML, Plaintiffs require additional

14   time to complete discovery in anticipation of class certification briefing and in anticipation of the

15   preparation of expert reports.

16          WHEREAS, in an attempt to resolve this dispute before costly and time-consuming fact and

17   expert discovery, the Parties conferred and have agreed to extend the deadlines in this case and in

18   Johnson, to facilitate resolution discussions. Parties are working on scheduling a mediation in this

19   case in early 2019.

20          WHEREAS, an extension of the deadlines in this matter, as reflected below, would facilitate

21   settlement discussions and will not be unduly prejudicial to either party.

22          WHEREAS, the Parties have coordinated with counsel in Johnson and are seeking entry of a

23   similar scheduling order. If this Court and the Johnson court approve these requests, then the two

24   cases will remain on parallel tracks if a resolution is not reached.

25   ///

26   ///

27

28
     STIPULATION AND ORDER RE: EXTENSION OF                                 SHOOK, HARDY & BACON L.L.P.
     DEADLINES                                                                        701 Fifth Ave., Suite 6800
     CASE NO.: C16-1023 RSM                                                   Seattle, WA 98104, 206.344.6700
 1         For these reasons, the Parties stipulate to extend the deadlines in this matter as set forth

 2   below and respectfully request that the Court enter an order accordingly:
                             Event                         Current Deadline Proposed Deadline
 3

 4    Deadline to file Motion for Class Certification and
      serve Plaintiffs’ expert disclosures and reports    January 15, 2019     June 14, 2019
 5

 6    Deadline for Plaintiffs to produce experts for
      deposition                                        February 26, 2019      July 26, 2019
 7

 8    Deadline to file opposition to Motion for Class
      Certification and serve NNA’s expert disclosures April 2, 2019           September 4, 2019
 9    and reports
10    Deadline for NNA to produce experts for
      deposition                                        April 23, 2019         September 23, 2019
11

12    Deadline to file reply regarding Motion for Class May 14, 2019           October 14, 2019
      Certification
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER RE: EXTENSION OF                              SHOOK, HARDY & BACON L.L.P.
     DEADLINES                                                                     701 Fifth Ave., Suite 6800
     CASE NO.: C16-1023 RSM                                                Seattle, WA 98104, 206.344.6700
 1          STIPULATED TO AND DATED this 14th day of November, 2018.

 2
     TERRELL MARSHALL LAW                SHOOK HARDY & BACON L.L.P.
 3   GROUP PLLC                          Attorneys for Defendant Nissan North America, Inc.
     Attorneys for Plaintiffs
 4                                       By: _/s/ Heather A. Hedeen________________
     By:     /s/ Beth E. Terrell         Heather A. Hedeen, WSBA #50687
 5   Beth E. Terrell, WSBA #26759        SHOOK HARDY & BACON L.L.P.
     Amanda M. Steiner, WSBA #29147      701 Fifth Avenue, Suite 6800
 6   Benjamin M. Drachler, WSBA #51021   Seattle, WA 98104
     Terrell Marshall Law Group PLLC     Phone: 206-344-7606
 7   936 North 34th Street, Ste. 300     hhedeen@shb.com
     Seattle, WA 98103-8869
 8   Phone: 206-816-6603                 Amir Nassihi, Pro Hac Vice
     Fax: 206-319-5450                   Andrew L. Chang, Pro Hac Vice
 9   bterrell@terrellmarshall.com        SHOOK HARDY & BACON L.L.P.
     asteiner@terrellmarshall.com        One Montgomery, Suite 2700
10   bdrachler@terrellmarshall.com       San Francisco, CA 94104
                                         Phone: 415-544-1900
11   Gregory F. Coleman, Pro Hac Vice    anassihi@shb.com
     Mark E. Silvey, Pro Hac Vice        achang@shb.com
12   Lisa A. White, Pro Hac Vice
     GREG COLEMAN LAW PC                 Holly Pauling Smith, Pro Hac Vice
13   First Tennessee Plaza               William R. Sampson, Pro Hac Vice
     800 South Gay Street, Suite 1100    SHOOK HARDY & BACON L.L.P.
14   Knoxville, TN, 37929                2555 Grand Boulevard
     Phone: 865-247-0080                 Kansas City, MO 64108
15   Fax: 865-522-0049                   Phone: 816-474-6550
     greg@gregcolemanlaw.com             hpsmith@shb.com
16   mark@gregcolemanlaw.com             wsampson@shb.com
     adam@gregcolemanlaw.com
17
     Charles J. Crueger, Pro Hac Vice
18   Erin Dickinson, Pro Hac Vice
     CRUEGER DICKINSON LLC
19   4532 N. Oakland Avenue
     Whitefish Bay, WI 53211
20   Phone: 414-210-3868
     cjc@cruegerdickinson.com
21   ekd@cruegerdickinson.com
22   Edward A. Wallace, Pro Hac Vice
     WEXLER WALLACE LLP
23   55 Monroe Street, STE 3300
     Chicago, IL 60603
24   Phone: 312-346-2222
     Fax: 312-346-0022
25   Email: eaw@wexlerwallace.com
26

27

28
     STIPULATION AND ORDER RE: EXTENSION OF                       SHOOK, HARDY & BACON L.L.P.
     DEADLINES                                                              701 Fifth Ave., Suite 6800
     CASE NO.: C16-1023 RSM                                         Seattle, WA 98104, 206.344.6700
 1      PURSUANT TO STIPULATION, IT IS SO ORDERED this 16th day of November.

 2

 3                                        A
                                          RICARDO S. MARTINEZ
 4                                        CHIEF UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER RE: EXTENSION OF                SHOOK, HARDY & BACON L.L.P.
     DEADLINES                                                       701 Fifth Ave., Suite 6800
     CASE NO.: C16-1023 RSM                                  Seattle, WA 98104, 206.344.6700
